The following opinion on rehearing was filed December 7, 1906. Judgment of reversal adhered to:
Sedgwick, C. J.
This action was brought in the district court for Dawson county to recover damages caused by a fire alleged to have originated in the carelessness of the defendant. The case was argued and submitted with the motion for rehearing in the case of Union P. R. Co. v. Fickenscher, ante, p. 187, and for the reasons stated in the opinion in that case, the judgment of the district court is reversed and the cause remanded.
Reversed.